                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 6:21-bk-01854-KSJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Doc 4                                                                                                                       Filed 04/22/21                                                                                                                                                                                  Page 1 of 6


                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                !       "               #                               "                       $                       %               &                               $           '                   (                                   )                   #                               %                       *                           &                           $                               %                       +                           )                               ,               (               -                       *               .                       (               /                   -                       !           )                   "               #                                           0           )           ,                       (               /                           %                       &                       )                           1                   )           !       *               )               $       "               %       &                   2                       '               "       -           '                       #                   )           3                   .       (       ,       *           !           $           "       &           )               4                   )           .               $       "       )               !




        4   )               3                   #                                   (                               &                       $               %                   .                           &                   %                                   4                       )               3                       #                                           (                           &                           $                       )                   $                       )               !               !                   $               %                               $               '               (                       ,               (                   -                           *               .           (               /                           -                       .       (           /                   "                       $   %               .           5                   6                   (               (                   6                   (               -       $       "   %                   &               ,                   7                   5   8           9           /           :               )           &       /                   9           (           :       5                       ,               (               4                   )               .           )           $           (                                    &           -       !       *           /               (       /                             <               %   $       "       &           -       !   *       /       (       /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ■
        #               %                   $               "           %                       &                                   2                           "           !           !                       0                           (                           +           "           !           (                   /                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;




                    1               %                           "           /                               )                   &                   -                   (                   %                       +                               )                                   =               *                   /                               "               -                       "               )                       !                           !       "               (                   &                           %                       .                       &                           %               &               4                       %                   ,                   ,                   (           ,                   ,           %               .                   3               >               &                   %                       &               4                   *                   .       -           '               )               ,                   (               #                       %               &               (       3                       ,           (           -               *           .   "       $       3               "       &           $           (       .           (   ,       $       *                   &                   /               (               .                   ?           ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 &           -       !           *       /               (       /                         <               %   $       "       &           -       !   *       /       (       /




        @
                    5           6                       5           7                                   5                       A                           8                   B                       B                   9                   +               :           5                                                                   ,                   (                   4                               )                       .                   )                   $           (                           #                                   %                   $           "                   %               &                       2                                   "       !           !                           0                   (                       +       "               !           (               /               5                       6                       (           (                       6                   (           -           $           "               %               &                   7                   5   8               9           (               :       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;




    <               %               &                           ,               $                   )                   &                       /                   )               .           /                                       4                       .           %                   1                   "               ,               "                   %                               &                           ,               >                       ,                   (                   $                   %               *                           $                       "               &                       6                       (                   -                   $               "       %                   &                           C                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &           -       !       *           /               (       /                                 <           %   $       "           &       -       !   *       /       (       /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        +                   .           %                       #




                                                                                                                                                                                                                                    ?                   5                                                               D




                                                                                                                                                                                                                                                                                                                                                        ?                           >       E                               B                       F                       5               F                   F                                                                                                                                                                                                                                                                                                                                       #                                           %               &               $       '                   ,                                                                                                                                                                                                               ?                                                                                                                                           $       '               .           %                   *               G               '            H       F                                                                   I




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Page 1 of 6
                                                                                                                                                                                                                                                                                                                                                                                                                        Case 6:21-bk-01854-KSJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Doc 4                                                                                                                                                                                                                                                                                                                               Filed 04/22/21                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page 2 of 6




                                                                                                                                                                                                                                                                                                $1,500.00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       $1,500.00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       $0.00

                                                                                                                                                                                                                                                                                                                                        $0.00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $0.00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $0.00

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $0.00




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $0.00




    ■                               NONE



    ■                               NONE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J                                                                                                           K                                                                                                                                                                                 L                                           M                                                                           N                                                                                                                 O                                                               N                                                                          P                                                   K                                                                                                          O                                                                                                                                             L                                                                                                             Q                                                                                                      R                                                                       S                                                                                                           K                                                                                                                                                                                                                                                                                                                   T                                                                          M                                                                      U                                                                                   V                                                                                                                                                                                                                                                M                                                                                                                                                                                           L                                                                                                             Q                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




S                                     T                      M                                          W                                      L                                          O                                                                                                                               S                           X                                                   M                                                      L                           M                                                                                                                          S                                                          Y                                                                      R                                                       W                                                                                                                                                     R                                                              L                                                                                                                                P                                                                                                  P                                                                                                  M                                                                                                                      Z                                                   O                                                                                                                                R                                                                                                                                                                                                                                                                                   U                                                                                       V                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                                                                                                 L                                                                                           O                                                   S                                                                                      K                                                                                                                                                                                    O                                                                       W                                                                          P                                                   K                                                                                          O                                                                                                                                                                                                                                                                                               L                                                                                                                                        R                                                                                                                                                                                                                             L                       V                                                                                                                      R                               L                                                                                                      R                                                                                                                                                                                                                                             V                           O                                                   R                                                                                                                             M                                                                                                                      N                                                                                     O                   T




                       M                                                                 M                              O                                                      K                                               V                   O                                                                                                                                                                   L                                                                                                                    R                                                                                                                                                                          L                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                            T                                                                                               M                                                                                                                                                                                                                                                                                      R                                                                                                                     K                                                                                                          R                                                                                                          R                                                                              [                                                               V                                                                                                                                                                                                        W                                                                                                                                                                     L                                                                                                                                     O                                                                       W                                                                                  P                                       K                                                                          O                                                                                                                                                                     U                                       M                                                                                                                                      U                                                               V                                                                                                                                                                                                                                    M                                                                     




R                                                 V                                                                                     R                                          [           V                                                                                    W                                                                                                                         L                                                                                                     O                                                           W                                                                                      P                                       K                                                                                  O                                                                                                                                                                                                                                                                            L                                               V                                                                                                              R                                                                           L                                                                                                                  R                                                                                                                                                                                                                                 W                                                                                                                                                                                                                                                                                         L                                                                               O                                                               S                                                                                                      K                                                                                                                                                                                                    O                                   T                                                                                                                                                                                                                                                                          O                                                                                                                                                      W                                                                                                                      L                                                                                             L                                                                                                                                                                           T                                                                  S                                                                      M                                                                                                                  N                                                                             O




W                                               Q                  R                                                              S                                                       W                                  P                   K                                                  O                                                                                                                                                        M                                                                                                                                                         L                                   V                                                                                                      R                                                           L                                                                                              R                                                                                                                                     T                                                                                  M                                                                                                                                                                                         L                                           V                                                                                                                          R                                                               L                                                                                                  R                                                                                                                                                                                         M                                                                                                                              S                                                                                                                                                R                                                                                                                                                      W                                                                                                                                                       S                                                                                   S                                                               L                                                                                                                K                                                                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                       V                                                                                                                                                                                                M                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




S                                            R                                                      W                                                               S                                           S                           L                                                            K                                                                           S                                                                                                                      M                                                                                                                                                                     L                           V                                                                                              R                                                                       L                                                                      R                                                                                                                                                                                                         V                                               O                                           R                                                                                                                                                                                                                                                                                Z                                                                                                                                                                                                                                                    \                                                                                                                                                                                                                        L                                                                           T                                                                                                              O                                                   R                                                                       O                                                                                                                                                                                  ]                                                              L                                                                                                                                     O                                                                                                                                                                 M                                                                                                                      L                                                                                                                        K                                                                                                                                                                          W                                                              O                                                       R                                                                  O                                                                                                                     S




                                                                                            ^                           N                                                 O                           N                                          P                   K                                                                  O                                                                                                                                                                                                                                                          K                                                                                                                     P                                                           W                                                                                                     R                                   T                           W                                                                                  P                                   K                                                                                                                      O                                                                                                                                                                                                                                                                                                                            L                                   V                                                                                                      R                                                               L                                                                                                          R                                                                                                                                                                                                                                         V                                                   O                                                       R                                                                                                                                                                             M                                                                                      N                                                                                                         O                                                                                                           M                                                                                                                                                                                                                                                  R                                                                                                                             K                                                                                                              R                                                                       L                                                                           O                                                                                                                     L                                                                  V                                                                                        P




W                                     R                                       O                                                     K                                              




    ■                                                   NONE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                                                                                                                                                                                                        L                                               V                                                                                                                                                          W                                                                                      W                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                       R                                                                       K                                                                                                             O                                                                                                                    O




                                                                                                                                                                                                                                                                                                                              V                                                                                                                                     K                                                                                               O                                              M                                                                          P                                                                           W                                                                                                                                      W                                                                                                                                                                                  O                                                                                               W                                                                                      P                                           K                                                                                                                          O                                                                                                                                                                                      O                                                                                                              M                                                                                                                              S                                                                                                                                             X                                                                                                                      O                                                                                                                                              L                                                                                                                        K                                                                                                                                                                                                              L                                   V                                                                                                                  R                                                                                                  P                                                                                                                                                                                                                                                                                                                                       ^                                                                                       W                                                                              O                                                   L                                                                  W                                                              




                                                                                                                                                                                                                                                                                                                                          R                                                          O                       L                                                                                                                         N                                                                                                                                              W                                                                                                                                                                                                  O                                                       K                                                                                                                                                                                                                                                                                                                                                                                              W                                                                                  P                                                   K                                                                                          O                                                                                                                                          K                                                                           V                                                                                                                                                                                                                                                                                                           O                                                       L                                                                          V                                       R                                                                                      R                                                                                      O                                                                                                      M                                                                                                                                      N                                                                                                         O                                                       N                                                                                      P                                                   K                                                                                                      O                                                                                                                                                         _                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                            W                                              P                               K                                                                          O                                                                                                                                                                                                                                                            R                                       V                                                                                                                                          O                                                                                      M                                                                                                                      S                                                                                                                                                                                         W                                                                                          P                                               K                                                                                                              O                                                                                          R                                               V                                                                                                                      R                                                                                                                                                                                                                           S                                                                                                                                                                                                                                M                                                                                                                      L                                                                                                                                                                                                                                                                                            S                                                                                                        R                                                                                      O                                               R                                                                                           L                                                                                   O                                                                                                 O                           V                                                                                                                      K                                                                                               O                                                                          M                                                  P




                                                                                                                                                                                                                                                                       M                                                                                                                                S                                                                                                                                    U                                       M                                                                                                                                                         K                                                                                               V                                   O                                                                                                              S                                                       W                                                                                                                                                          W                                                                                                                                                                                                                                      O                                                                           K                                                                                                                                                                                                                                                                                                                                                      W                                                                      P                                       K                                                                                                                              O                                                                                                                                              K                                                                                                                      P                                                                                                                                                                                                        R                                       ]                       V                                                                                                                                                     R                                                                                                                                          W                                                                                                                       Q                                                              R                                                                                  R                                                               S                                                                                                                       V                                               O                                           R                               




                                                                                                                                                                                                                                                                       M                                                                                                                                                            O                                                                                   R                                                                   L                                       V                                               K                                                                                          O                                                                                                                                                     U                                   M                                                                                                                          N                                                                                                                         O                                                                                       K                                                                                                                      P                                                                                                       W                                                                                                       Q                                                              R                                                                                                                                  S                                                                                                                                                              M                                                                                                                                                              L                                                       V                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M                                                                                               K                                                                                                                                                  X                                                   O                                                                                              ^                                                                                                                                          O                               R




                                                                                                                                                                                                                                                            L                                               O                               R                                                               K                                                                      O                                                      V                                   K                                                                                                                                                                                                                          L                                                                                                                                                           O                                                                                                                                      O                                                   R                                                                       K                                                                                                          P                                                       T                                                                                          V                                                                                          O                                                                                                                 R                                                                           O                                                                                                          T                                                  O                                               L                                                                  V                                                       R                                                                                                                                                     M                                                                                                                  W                                                                  P                                           K                                                                                                      O                                                                                                                                      S                                                       W                                                                                                                  W                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                 K                                                                                                                  O                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                       O                                                                      M                                                                                  N                                                                                                 O                                                                           N                                                                                  P                                       K                                                                                          O                                                                                                                                             Z                                                       O                                   R                                                                                                                                                                                                                                                                                                    Z                                                                                                                                                                                                                                                                                    \                                                                                                                          `                                                                                                                                                                                                                                                                                                                                               T                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                                                    O                                                                                                                                                                                             L                                                                                                     Q                                                                                                                                                                                                                     R                                                                                      L                                           M                                                                                                                                                                                                                                                        S




                                                                                                                                                                                                                                                            W                                                                                                                                  O                                                                                                                                                                                                                                                                                                 P                                                                                       O                                                                                      M                                                                                                                                             L                                                                                                                                K                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page 2 of 6
    <   a   <   C
                                                                                                                                                                                                                                                                                                                                                    Case 6:21-bk-01854-KSJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed 04/22/21                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page 3 of 6
■


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                                                                                                                                                                                                                                                                                                                        L                                                           V                                                                                                                                                                                                                                                                                                                                      W                                                                                                                                                                                                  W                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                   R                                                                                                                                                   K                                                                                                                                                                                                                         O                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                                 V                                                                                              




                    K                                                                                                       O                                                                                          M                                                                                                          P                                                                                                                   W                                                                                                                                                                                                                                                          W                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                       W                                                                                                                                  P                                                                                               K                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                          M                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                 X                                                                                                                                              O                                                                                                                                                                                                                                                      L                                                                                                                                                                                                                                                        K                                                                                                                                                                                                                                                                                                                                                                                      L                                                           V                                                                                                                                                                                              R                                                                                                                                                                                                  P                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                                                                                                                           W                                                                                                                                                                                                                                                     P                                                                                                                                                                              N                                                                                                                                                                                                                                      W                                                                                                                                                                                                                                                                                                                              O




                    K                                                                                                                                                                                                                                                                                                                                                                                                                                                                  W                                                                                                                                                  P                                                                           K                                                                                                                                                      O                                                                                                                                                                                                                  K                                                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                   L                                                                                                  V                                                       R                                                                                                                      R                                                                                                                                                                          O                                                                                                                                                                              M                                                                                                                                                                                              N                                                                                                                                                                                 O                                                                                                                                                                                  N                                                                                                                                                                                  P                                                                                           K                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                    R                                                                                       V                                                                                                                                                                                                                          O                                                                                                                                                                                      M                                                                                                                                                          S                                                                                                                                                                                                                                                             W                                                                                                                                  P                                                                                           K                                                                                                                                                              O                                                                                                                                                      R                                                               V                                                                                                                                                                              R                                                                                                                                                     




                                           S                                                                                                                                                                                                                                                M                                                                                                                                                                                      L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                                                R                                                                                                                                                                                                                              O                                                               R                                                                                                                                       L                                                                                                                                                   O                                                                                                                                         O                                                           V                                                                                                                                                                                                                      K                                                                                                                                                                                                   O                                                                                                                      M                                                                                                                      P                                                                                                                                                                                  M                                                                                                                                                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                                                                            U                                                                                               M                                                                                                                                                                                                                                                                                                 K                                                                                                                                                           V                                                           O                                                                                                                                                                                                                                                                                  S                                                                                                   W                                                                                                                                                                                                                  W                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                   K                                                                                                                                                                                                                                                                                                                                                                                                                                       




                    W                                                          P                                                           K                                                                                                                                                          O                                                                                                                                                                                  K                                                                                                                                                                                              P                                                                                                                                                                                                                                                                                                                                                        R                                           ]                                                   V                                                                                                                                                                                                                                             R                                                                                                                                                                                                                                                                          W                                                                                                                                                                                               Q                                                                                          R                                                                                                                                  R                                                                                                                               S                                                                                                                                                                                                               V                                                                                           O                                                                           R                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                           R                                                                                                                                           L                                                               V                                                               K                                                                                                                                                                                              O                                                                                                                                                                                                                         U                                                                       M                                                                                                                                                                                                  N                                                                                                                                                                     O                                                                                       K                                                                                                                                                                              P                                                                                                                               W                                                                                                                                                                                       Q                                                                                              R                                                                                                                                                                              S                                                                                                                                                                                                                                  M                                                       




                    L                       V                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M                                                                                                                                           K                                                                                                                                                                                                                                                                      X                                                                                   O                                                                                                                                                                                          ^                                                                                                                                                                          O                                                                   R                                                                                                   L                                                                                                                                                       O                                                                               R                                                                                                                                                       K                                                                                                                                                          O                                                                                                      V                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L                                                                                                                                                                                                                                                                                                                           O                                                                                                                                                                                                                                                          O                                                                       R                                                                               K                                                                                                                                                                          P                                                                               T                                                                                                                              V                                                                                                                                  O                                                                                                                                                                                 R                                                                                                                   O                                                                                                                                                                              T                                                                                                              O                                                                   L                                                                                              V                                                                       R                                                                                                                                                                                                 M                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                    W                                                          P                                                           K                                                                                                                                                          O                                                                                                                                                                                                      S                                                                                                                   W                                                                                                                                                                                                                          W                                                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 K                                                                                                                                                                  O                                                                                                                                                                                                                                             O                                                                                                                                                                              M                                                                                                                                                                                                          N                                                                                                                                                                                     O                                                                                                                           N                                                                                                                                                                              P                                                                                       K                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                 Z                                                                                                   O                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                                                                                                                          `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           T                                                                                                                                                                                                                                                                                                            




                    X                                                                                                                                                        O                                                                                                                                                                                                                                                                                                     L                                                                                                                                                                                     Q                                                                                                                                                                                                                                                                 R                                                                                                                                                      L                                                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                S                                                                                           W                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         P                                                                                                                                                                                       O                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                                     L                                                                                                                                                                                            K                                                                                                                                                                                           




    <   a   <   C




                    N                                                              O                                                           R                                                                                              O                                                                                                                                                                                                                         M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                                                                                                                                                         O                                                                                                                                                                                                                           S                                                                                                                                                                                                                      K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              K                                                                                                                                                                                       R                                                                                                                              S                                                                                                  L                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                                  [                                                                                   V                                                                                                                                                                                                                                 T                                                                                                                                  M                                                                                                                                                                                                                          N                                                                                                                                                         O                                                                                                                       N                                                                                                                                                          P                                                                           K                                                                                                                                              O                                                                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                           O                                                                       L                                                                                                  V                                                           R                                                                                                                                                                                                                             M                                                       




                    S                                                                                                                                                                     X                                                                                                                                              O                                                                                                                                                                                                                                         R                                                                                                                                                  [                                                       V                                                                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                                     O                                                                                                                                               W                                                                                                                              P                                                           K                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                M                                                                                                                                                                                          U                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                           b                                                           c                                                                                   d                                                                       e                                                       f                                                           g                                       e                                                                                   h                                                               i                                                                                                   W                                                                                                                                                                   W                                                                                                                                                                                                                                     P                                                                               T                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S




                    `                                                              j                                                                                                                                                                                                       S                                                                                                                                                                                                                                                                                                                                                                                                                                  K                                                                                                                                                                           O                                                                                                                  M                                                                                          P                                                                                                                                                          O                                                                       L                                                                                                                                               K                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O                                                           R                                                                                                                               O                                                                                                                                                       O                                                                                                                      S                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                      W                                                                                                                                               V                                                                                                                                                                                          T                                                                                                                          S                                                                                                                                                  O                                                                                   P                                                                                                                                                                                          S                                                                                                                                                                                                                                                 R                                                                                                          R                                                       V                                                               L                                                                                                                                                 O                                                                                                                                                                                                  M                                                                                                                                       K                                                                                                                                                                                                                                  X                                                                                               O                                                                                                                                                                  ^




                                                                                                                                                                   L                                                                                                                                                                                                                                                                                       O                                                                                                                                   S                                                                                                                                                                                                                                                                 T                                                                                                                                                                                                                                                                                                      M                                                                                                                                                                                  O                                                                                                                                                                                                       K                                                                                                                                                                                                                                                                     K                                                                                                                                                                       O                                                                                                      M                                                                                                                          P                                                                                                                               L                                                                                                                                           O                                                                                                                                                                                                                                         L                                                                                                  V                                                                                                                                                                                                                                                                                 K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  W                                                                                                                                              P                                                               K                                                                                                                                                          O                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                               l                                                                                               c                                                           l                                                                       m                                           b                                                                       c                                                           d                                                                                               e                                                                   f                                                   g                                   e                                           h                                                                           i                                                           n




                               O                               L                                                                                                   K                                                                                                                                                                                                                     W                                                                                                                                                                               R                                                                               V                                                                       L                                                                          O                                                                                                                                                                                                          W                                                                                                                                                                                           W                                                                                                                                                                                                                                         P                                                               T                                                                   o                                                                                                                                                          j                                                                                                                                                                                                           S                                                                                                                              M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                               O                                                                                           L                                                                                                                                               K                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                                                                               R                                                                                           S                                                                                                                                                                                           K                                                                                                                                                                              M                                                                                                                                                      W                                                                                                                                                                                           W                                                                                                                                                                                                                                         P                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                  K                                                                                                                                                                                                                   R                                                                                          S                                                                                          L                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                           S                                                                                                                                      M                                                                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          T                                                                                                                                                          M                                                                                                                                                                                                                          K                                                                                                                                                                                           R                                                                                                                                      S                                                                                                                                                                                                 R                                                                                                                                                       W                                                                                                                              P                                                                       K                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O                                                           L                                                                                                  V                                                                       R                                                                                                                                                      R                                                                                                                                                                          O                                                                                                                                                                                  M                                                                                                                                                                                          N                                                                                                                                                             O




                    N                                                              P                                                           K                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                             Q                                                                                                                                                                                                                                             R                                                                                                                                                                  L                                                                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                                                               W                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     P                                                                                                                                                                                               O                                                                                                                          M                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                    K                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                               ,                                                           $                                                                   q                                                                   %                                                       *                                       .                                                                                                                                                                                                                                                                                                                                                                                                   7                                                                               .                                       (                                                       /                                                                           "               $                                       %                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                                                                                   %                                                                       !                                           !                                                       )                                                           $                                       (                                                       .                                           )                                                   !                                                                                                                                                       /                                                       /                                                               .                                       (                                                   ,                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                        p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                           (                                                   s                                                                       *                                                               )                                               $                               (                                                                               t                                                               .                                           %                                                   $                           (                                                   -                                               $                           "                               %                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "                       G                                                                               "                       $                                           ,                                                                               %                                               +
                                                                                                                                                                                                                                                                                                                                                                                                        r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                               )                                                               3                                                       #                                                                                                               (                                           &                                                       $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                           -                                                                       $                           5                                                           <                                                                                       %                                               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    D




                                                                                                                                                                                                                                                                                                                                                                                                        B                                           F                                               u                                                                                       ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v                                                                               6                                                                                                                                                           q                                               "                                   &                                               )                                                       &                                                                   -                                                   "                       )                                                           !                                                       6                                               (                                                   .                                           1                                                               "                           -                                                           (                                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ?                                                                   8                                                                   F                                                                                   B                                                                                               <                                                                                                                   (                                           2                                                                                                                           v                                                                                   .                           "                                       /                                                       G                                                               (                                                                                                                                                                           )                                                       &                                           (                                       >                                           a                                                                                               .                                       !                                                   )                                           &                                                           /                                                   %                                           >                                                                                                                                                                                                                                                   ?                                       >                                   B                                                       F                                                                           F                                               5                                           F                                               F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p


                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q                                                                                                                                                                                                                   E                                                                                   B                                                               u                                                                       B                                                       8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p




    <   a   <   C




■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z                                                                                                                       O                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                                                                                                                                                      `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           T                                                                                              M                                                                                                                                                                                                                                      W                                                                                                                                                                       Q                                                                                                                                                                                                                                                                 O                                                                                                                                   R                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                     W                                                       W                                                                                                      P




                                                                                                                                                                                                          L                                                                                                                                                                                                K                                                                                                                                                                                                                                                                  L                                                                   V                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                        P                                                                                                                                                                                  P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ^                                                                                                           W                                                                                                                                                                  O                                                                                   L                                                                                                          W                                                                                                                                                                                                                                                                                                                                                                                                                                               R                                                                                                                                                                          O                                                                                           L                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                                                                                                                          P                                                                           K                                                                                                                                                                                      O                                                                                                                                                                                                                                                      O                                                                                                                                                                                  M                                                                                                                                                                                                                                                                                 L                                                                               V                                                                                                                                                                                          R                                                                                                           W                                                                                                                                                                                                                                                                                                                             O                                                                                                                                                                                                                   S                                                                                                                                              M                                                                                                                                                                                  L                                                                                                                                                                                            K                                                                                           T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                             K                                                                                                                                                                                                                                                        R                                                                                                                                                                                                                                                                                                                                                            X                                                                                                       T                                                                                                                                                                                                                                                                 O                                                                           L                                                                                                  V                                                                                                   R                                                                                                                  R                                                                                                                                                              O                                                                                                                                                          M                                                                                                                                                                  N                                                                                                                                                                                             O                                                                                                                                   N                                                                                                                                                  P                                                                       K                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                 Z                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M                                                                                                                                                                                                  X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                                      O                                                                                                                                                                                                                                              L                                                                                                                                                                                                                         O                                                                                                                                                                                                          T                                                                                                                  M                                                                                                                                                                      N                                                                                                                                                             O




                            N                                                                                          P                                               K                                                                                                                                                                          O                                                                                                                                                                      R                                                                                                                                                                                                           O                                                                                                                                                                                                                                                     O                                                                   L                                                                                          V                                                                       R                                                                                                                                                                                          W                                                                                                                          P                                                               K                                                                                                                                                                                  O                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                      L                                                                                                                                                                                                   X                                                                                                                                                                      R                                                                                                               W                                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                 P                                                                                                                                                                                                                 Y                                                                                                                                                                                                                                                                                                                                                                                                                                             O                                                                                                                       V                                                                                                                                                              O                                                                                               L                                                                                                                                  




    <   a   <   C




■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                            K                                                                                                   V                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W                                                                                                                                                                                                                                                                                                                                                                                                                                           K                                                                                                                                                                                                                                                                                                                         O                                                                                                                                                                           V                                                                               O                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Q                                                                                                                                                                                              R                                                                                                                                                                                                                                                  ]                                                               V                                                                       R                                                                                                                              L                                                                                                                                                                                                                                                                                                                                                                                                             O                                                                                                                                                                                                                                                                                                                                           




                                    O                                                                                                   O                                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          P                                                   T                                                                               O                                                                                                                                                       O                                                       W                                                                               V                                                                                                                       L                                                               M                                                                                                                                                                                                                                                                                                             K                                                                                                                                                                                       O                                                                                                                      P                                                                                                                                                                                                                                                  L                                                                   V                                                                                                                                                                                                                 P                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                      V                                                                                                                                                                                                                                                                                                                                                                                                                                       K                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                          Y                                                                                                      K                                                                                                                       W                                                                                                                                                                                                                             O                                                                                                                                                                                                                                                                                   V                                                                       O                                                               R                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                           




                                    Z                                                                                                                                                                                                                                                                                                                                                                \                                                                                                                                                                                                                                     w                                                                                                                                                                                                                                              R                                                                                                                                                                                                                                                                                            K                                                                                                                                              O                                                                                                                                                                                                                                                                                                 L                                                                       V                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                        V                                                                                                                                                                                                                                          O                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                           




    <   a   <   C




■

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                       M                                                                                                                                                  L                                                                                                                                                                                                                        K                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                            X                                                                                                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                                              M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O                                                                                                   L                                                                           V                                                                                                                                                                                                                                                      R                                                                                                       X                                                                                                                                                                                             M                                                                                                                  O                                                                                                           x                                                                                                                                                                                                                 R                                                                                                                                                      P                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                             M                                                                                                                                                              W                                                                                                                                                                                                                                                                                                                                                          O                                                                                                   R                                                                                                                                                     




                                                   O                                           R                                                                                                                                                                                                          L                                                   V                                                                                                                                                              R                                                                                                                                                                                                              P                                                                                                                                                                                                      W                                                                               V                                                                                                       L                                                               M                                                                                                                                                                                                                                                                                                             K                                                                                                                                                                               O                                                                                                                                      P                                                                                                                                                                                                              L                                                                   V                                                                                                                                                                                                             P                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                  K                                                                                                                                                                                                                                                                                                                                                                                                      Q                                                                                                                                      M                                                                                                                  L                                                                                                                                                                                                                                        L                                                                       [                                                                                           V                                                                                                                                                                                                 R                                                                                                   S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ^                                                                                                                           W                                                                                                                                                                                                                                                                                      O                                                                                                                  




                        V                                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O                                                                           L                                                               V                                                                                                                                                                                                                                  R                                                                                               X                                                                                                                                                                                                 M                                                                                                                              O                                                                                                                                                                   O                                                                                                                                                                                      P                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                          M                                                                                                                                                                                                          W                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                       R                                                                                                                                                                                                                                          L                                                               V                                                                                                                                                                                              R                                                                                                                                                      P                                                                                                                                                                                                                                              W                                                                       V                                                                                               L                                                       M                                                                                                                                                                                                                                                                                                     K                                                                                                                                                                                       O                                                                                                                          P                                                                                                                                                                                                                              L                                                           V                                                                                                                                                                             P




                                       O                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                              O                                                                                   P                                                                                                                                                                                                              M                                                                                                                                                                                                                                                                     M                                                                                                          O                                                                                                                                                                                                                                                                          S                                                                               Q                                                                                                                                                                                     V                                                                                                                                                                                     U                                                                                               M                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                                                                            K                                                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              W                                                                                                                                                                         R                                                                                                                                                                  O                                                                                                           S                                                               V                                                                                                                                                                     V                                                       O                                                                               R                                                                                                                                                                                                                                                                 M                                                                                                                                                      N                                                                                                                                                                             O                                                                                                                                       X                                                                                                                                                                             M                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                    X                                                                                                       




■   NONE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                   M                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                     X                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                             L                                                           V                                                                                                                                                                                              R                                                                                                                   L                                                                                                                                                                                                                            K                                                                                                                                                                                                   X                                                                                                                                                                                                                                                                                                                                                                                                                                                          W                                                                                                                                             R                                                                                                                                                              O                                                                                                                                               S                                                   V                                                                                                                                                                                             V                                                                       O                                                       R                                                                                                                                                                                                                                                             M                                                       




                            N                                                                                                                     O                                                                                       X                                                                                                                                                                         M                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                        X                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Page 3 of 6
                                            <                   a                   <               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 6:21-bk-01854-KSJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed 04/22/21                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Page 4 of 6
    ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                                                                           O                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                                                                                                                                                                          `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           T                                                                                                                       V                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                        M                                                                   




                                                                                                                                                                                                                                        W                                                                                                              O                                                                                   L                                                                                                                  W                                                                                                                                                                                                                                                                                                            K                                                                                                                                                                                                                                       V                                                                           O                                                                                                                                                                                                                                  S                                                                                                                                                  M                                                                                                                                                                                                          L                                                                                                                                                                                                                                                K                                                                                                                                                                                                                                                                                                                                          W                                                                                                                                                                                                                         R                                                                                                                                                                                              O                                                                                                                                       S                                                           V                                                                                                                                                                                                                                                    M                                                                                                                                                                                                                   V                                                                                                                                                                      M                                                                                                                                                                      M                                                                                                                                                                                                                              N                                                                                                                                                                                                                     O                                                                                   T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   X                                                                                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                                         Q                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                                                                                                      L                                                                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                S




                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             P                                                                                                                                                                                           O                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                                                                                K                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U                                                                                               M                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                         L                                                                                           V                                                                                                                                                                                                                                                          R                                                                                                                           L                                                                                                                                                                                                                                                            K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                          K                                                                                                                                                                                                              R                                                                                                                                                                          Q                                                                                                          




                                            <                   a                   <               C




    ■
                                                                                                                                                                                                                                                                   V                                                                                                                                                                                      K                                                                                                                                                                                                                                                                                    L                                                                                                                               R                                                                                                                                                                                                                                                                                                                                               y                                   R                                                                                                                                                                                              S                                                                                                                                                              S                                                                                                                                                                                                                       K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ^                                                                                                                                                                       R                                                                                                                                                                              W                                                                                                                                                                                                                                                                                                                                                                                                                                                 P                                                                                                                                                                                                                      L                                                                       L                                                                                                                                       V                                                                                   O                                                                                                                                                                                                                                                                                         O                                                                               R                                                                                                                                           X                                                                                                                                                                                                                                                                                                                                    L                                                                                                                                                   O                                                                                                                                                                                                                     O                                                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                 R                                                                                                                                           R                                                                                                                                                                                                                                                                                     L                                                                                                                                                                                 P                                                                                                                                                                                                                                                                                                                                                     M                                                               




                                                                                                                                                                                                                                        L                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                             R                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                      N                                                                                                                                                                                                                     O                                                                                                               Q                                                                                                                                                                                                                                                                                                                                    V                                                                                                                                                                                                      K                                                                                                                                                                                                                                                                                                                        L                                                                                                                               R                                                                                                                                                                                                                                                                                                                                                   y                                   R                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                 U                                                                                                           M                                                                                                                                                                                                                                                                                                     V                                                                                                                                                                                                                          K                                                                                                                                                                                                                                                                                                                            L                                                                                                                                                                                                                                                                                                                                         P                                                                                                                                           V                                                                                   O                                                                                           R                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                        Z                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                                                   \                                                                                                                   `                                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                   R                                                                                                                                                                                                                          `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             K                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                        R                                                                                                                           z                               l                                                                                                                                       {                                                                       e                                                                                   d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                       R                                                                                                                                                               z                                                           l                                                                                                                                                           {                                                               e                                                                                           d                                                                                                                                                                                                                                                          O                                                                                   R                                                                                                                                           z                                                   l                                                                                                                                   |                                                                                                       e                                                                       {                                                                                       f                                                                   c                                                                           l                                                                                               h                                                                                           d                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                   O                                                       P                                                                                                                           L                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                                          R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                               R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     V                                                                           W                                                                                                                                                                                           O                                                                                                                                              M                                                                                                                                                                                                                  S                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                          S                                                                                                                                                          M                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                             O                                                                                                                                                                                                                                                                                                                                                                                                                                                            M                                                                                                                                      O                                                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                                                                                 O                                                                                                                                                                                                                 O                                                               R                                                                                                              R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 K                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                       L                                                                                                                                           O                                                                                                                                                                                                                                                         L                                                                                                                                                                                                                                                                                                                                                                                                        M                                                                                                                                                                                                                                                                                                                     }                                                                                                                                                                                              L                                                                                                                                              V                                                                                                                                                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L                                                                       V                                                                                                                                                                                                                                      R                                                                                                                                                   L                                                                                                                                                                                                                                                                            K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                        W                                                                                                                                                       Q                                                                                                                              R                                                                                                                      R                                                                                                                                                                                       S                                                                                                                                                                                                                                                                       V                                                                           O                                                                       R                                                                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                                              N                                                                                                                                                                                                         O                                                                               T                                                                                                                       V                                                                               O                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                                                                                                                                          `                                                                                                                                                                                                                                                                                                                                                                                                                                                                            T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                                                     Q                                                                                                                                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                              L                                                                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S




                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             P                                                                                                                                                                                           O                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                                                                                K                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                                                                                                          O                                                                                               R                                                                                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                             X                                                                                                                          O                                                               




                                            <                   a                   <               C




    ■                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                           W                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                     P                                                                                                                                                          U                                                                                                       M                                                                                                                                                                                                                                                                                                         V                                                                                                                                                                                                      K                                                                                                                                                                                                                                                                                                            L                                                                                                                                                                                                                                                                                                                                     P                                                                                                                                                           V                                                                           O                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                                   \                                                                                                                       `                                                                                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                               R                                                                                                                                                                                                                                                              `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     K                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                        R                                                                                                                                       z                                           l                                                                                                                               {                                               e                                                       d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O                                                                           R                                                                                                                   z                                           l                                                                                                                               {                                                           e                                                                               d                                                                                                                                                                                                                                                                      O                                                                   R                                                                                                                                   z                                                   l                                                                                                           |                                                                                                                       e                                                                               {                                                                   f                                                               c                                                                                           l                                                                                   h                                                                                               d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                   P                                                                                                               L                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                             V                                                                                           W                                                                                                                                                                                   O                                                                                                                                                                                                      M                                                                                                                                                                                                                              S                                                                                                                                                                                            O                                                                                                                                                                                                                                                          S




                                                                                                                                                                                                                                                   M                                                                                                                                                                              N                                                                                                                                                                                             O                                                                                           




                                            <                   a                   <               C




    ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R                                                                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                             O                                                                                                                                                                                                                                         O                                                                           R                                                                                                                                                                                                                                                                                                                                                                      K                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                        W                                                                                  P                                                                                       K                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                     L                                                                           V                                                                                                                                                                                                                              R                                                                                                                                                                   L                                                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                                                U                                                                                                           M                                                                                                                                                                                                                                                                                             V                                                                                                                                                                                                                                          K                                                                                                                                                                                                                                                                                                        L                                                                                                                                                                                                                                                                                                                                         P                                                                                                                                           V                                                                                                       O                                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                   \                                                                                                                                                                   `                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                               R




                                                                                                                                                                                                                                                                           `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 K                                                                                                                                                              O                                                                                                                                                                                                                                                        R                                                                                                                                                               z                                       l                                                                                                                                                                       {                                                   e                                                                   d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                   R                                                                                                                                                                           z                                       l                                                                                                                                       {                                                       e                                                                                           d                                                                                                                                                                                                                                                                                  O                                                                                       R                                                                                                                                               z                                               l                                                                                                                                   |                                                                                                               e                                                               {                                                                   f                                                                           c                                                                                                       l                                                                                                       h                                                                                           d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                               P                                                                                                                                                       L                                                                                                                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                                                                                                                                                             M




                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                              L                                                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                                                     V                                                                       W                                                                                                                                                                   O                                                                                                                                                                                          M                                                                                                                                                                                                                          S                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                              S                                                                                                                                      M                                                                                                                                                                                                                                              N                                                                                                                                                                                                     O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                                                                               L                                                                                                                                                                               O                                                                                                                                                                                                                                                             L                                                                                                                                                                                                                                                                                                                                                                                        M                                                                                                                                                                                                                                                                                                                                                     O                                                                           R                                                                                                                                                   R                                                                                                                                                              S                                                                                                                      O                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                        M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K                                                                                                                                                      O                                                                                                                                                                                                                                                            R                                                                                                                                               O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                                  }                                                                                                                                                                                                  L                                                                                                                                          V                                                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L                                                                                           V                                                                                                                                                                                                                      R                                                                                                                           L                                                                                                                                                                                                                                                                    K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O                                                                                                                                                                                                                                                                                      W                                                                                                                                                                                                                                           Q                                                                                                                                  R                                                                                                                                                                          R                                                                                                                                           S                                                                                                                                                                                                                                                                               V                                                                                               O                                                                                       R                                                                                                                                                                                                                                                                                         M                                                               




                                                                                                                                                                                                                                        N                                                                                                                                             O                                                                           T                                                                                   V                                                           O                                                                                   R                                                                                                                                                                                                                                                                                          \                                                                                                                                                                                              `                                                                                                                                                                                                                                                                                                                                                                                                                        T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                                             Q                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                          L                                                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         P                                                                                                                                                                                                   O                                                                                                                                                                              M                                                                                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                                                                                                    K                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O                                                                                                   R                                                                                                                                               S                                                                                                                                                                                                                                                                                                                              R                                                                                                                                                                              [                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                                                                                                         O                                                                   T                                                                                                                                                                      M                                                                                                                                                                                                                          U                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                                                         




R                                     V                                                                          W                              P                       K                                      O                                                                                                                                                                                                                                                                                                                                                     L                                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                                                 V                                                                       O                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Y                                                                                                                                                                  L                                                                                       V                                                                                                                                                                                                                                                                                          P                                                                                                                                               L                                                                                                                                           O                                                                                                                                                                                                                                                                     L                                                                                                                                                                                                                                          W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                           O                                                                           S                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                           S                                                                                                                                                                          M                                                                                                                                                                                                                                                              N                                                                                                                                                                                                                         O                                                                                                   T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                       




W                              L                         L                                                                       T                              S                              M                                                                      N                                                                                                                                                                                     O                                                                                                                   W                                                                                                                                                                                                                       Q                                                                                                                                      R                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                   W                                                                                                                                                                      P                                                                       K                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                                              R                                                                                                                                                                                                                                                                                                                                                 y                                                                                                                                                                                                                                                                                                                                                                                                                                 T                                                                                                                  M                                                                                                                                                                                                                      L                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                     y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                            R                                                                                                                                                                                                                                                                                  W                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                                                   S                                                                                                               L                                                                                                                                                                                                                                                                K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                        U                               V                                                                            M                                                          S                                                                                R                                                                                                                                                                                                                              W                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                                                   S                                                                                               L                                                                                                                                                                                                                K                                                                                                                                                                   S                                                                                                                                                                                                                                                                                                              M                                                                                                                                                                                                                                                                                                                                             L                                                                                   V                                                                                                                                                                                                                      R                                                                                                                                       L                                                                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                             y                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V                                                               O                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L                                                                                                                                                                       T                                                                                                                                      O                                                                                   R                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                      ]                                                                                                                                                          L                                                                                                                                                                                                                                                                     O                                                                                                                                                                                                                                                                                                                                 M                                                               




L                                K                                                                  W                                      O                   R                      O                                                                                                                                                 S                                                                                                                   N                                                                                                                                                                                     O                                                                                                                                                                       N                                                                                                                                                                          P                                                                                       K                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  K                                                                                                                                                                                                                                         P                                                                                                                                                       W                                                                                                                                                                                                                         R                                                                               T                                                                                                           W                                                                                                                                                                              P                                                                               K                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                         y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 V                                                                                                       O                                                                                                       R                                                                                                                                                                                                                                                                                                                                                                             M                                                                                                                                                                                                                  N                                                                                                                                                                                                                     O                                                                                                                                                                                                                                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R                                                                                                                                                                                                                                     K                                                                                                                                                          R




L                   O                                             L                          V                                                    P                       W                                                 R                                                                                                                                   O                                                                                                                                                                                                     K                                                                                                                                                                                                                      




                                            <                   a                   <               C




    ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                       K                                                                                                                                                                                                                                                                                                                                                                 M                                                               




                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                         X                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y                                                                                                      Y                                                                                                                                                  L                                                                       V                                                                                                                                                                                                                                                                                  P                                                                                                                               L                                                                                                                                                                               O                                                                                                                                                                                                                                                                     L                                                                                                                                                                                                                                                                                                                                                             O                                                                           R                                                                                                                                           W                                                                                                                                                                                                           W                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M                                                                                                                                                                                                                                      W                                                                                                                                                                                                                               K                                                                                                                                               W                                                                                                                                                                                      L                                                                                   V                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                                  O                                                                                           P                                                                                                                                                           W                                                                                                                                                                                                          W                                                                                                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                         X                                                                                                                                                                                                                                                                  Z                                                                                                                               O                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                                                                                                                                                                          `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           T                                                                                                                                  S                                                                                                                                              M                                                                                                                                                                                      L                                                                                                                                                                                                                                                    K                                                                                                                                                                                                                                                           S                                                                                                                                                                  M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y                                                   L                                                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                  W                                                                                                                                                                                                                 R                                                                                                                                                                                      O                                                                                                                                                           S                                                   V                                                                                                                                                                                                                                                                                        M                                                                                                                                                                                                               V                                                                                                                                  M




                                                                                                                                                                                                                                                                       M                                                                                                                                                                      N                                                                                                                                                                                             O                                                                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                                             Q                                                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                                  L                                                                                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                                                                                           W                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 P                                                                                                                                                                                                                               O                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                                                                         L                                                                                                                                                                                                                                                                K                                                                                                                                                                                                                               




                                            <                   a                   <               C




    ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                       K                                                                                                                                                                                                                                                                                                                                                                                                     M                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                 X                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y                                                                                                              Y                                                                                                                                                                              L                                                                       V                                                                                                                                                                                                                                                                              P                                                                                                                               L                                                                                                                                                                                           O                                                                                                                                                                                                                                                                                                     L                                                                                                                                                                  L                                                                                                                                                                                                                                                                K                                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                     R                                                                                               Q                                                                                                      




                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                              K                                                                                                                                                                                                                                                                                        L                                                                                                                   R                                                                                                                                                                                                                                                                                                                                           y                                   R                                                                                                                                                                                              S                                                                                                                                                      S                                                                                                                                                                                                                   K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ^                                                                                                                                                       R                                                                                                                                                                                  W                                                                                                                                                                                                                                                                                                                                                                                                                                             P                                                                                                                                                                                                          L                                                                               L                                                                                                                                       V                                                                                   O                                                                                                                                                                                                                                                                         O                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L                                                                                                                                                                   O                                                                                                                                                                                                                             O                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                     R                                                                                                                               R                                                                                                                                                                                                                                                                             L                                                                                                                                                                                     P                                                                                                                                                                                                                                                                                                                             M                                                               




                                                                                                                                                                                                                                                            L                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                     R                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                      N                                                                                                                                                                                                                     O                                                                                                               Q                                                                                                                                                                                                                                                                                                                            V                                                                                                                                                                                                          K                                                                                                                                                                                                                                                                                                                            L                                                                                                                               R                                                                                                                                                                                                                                                                                                                                           y                                               R                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                 U                                                                                                   M                                                                                                                                                                                                                                                                                                 V                                                                                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                        L                                                                                                                                                                                                                                                                                                                                         P                                                                                                                                       V                                                                                   O                                                                                           R                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                                       \                                                                                                                                   `                                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                               R                                                                                                                                                                                                                                  `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     K                                                                                                                                                                                              O                                                                                                                                                                                                                                                                            R                                                                                                                       z                                           l                                                                                                                               {                                                                           e                                                                       d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                       R                                                                                                                                                                       z                                                   l                                                                                                                                                           {                                                           e                                                                                                   d                                                                                                                                                                                                                                                      O                                                                           R                                                                                                                                               z                                                   l                                                                                                                               |                                                                                                       e                                                                       {                                                                                           f                                                               c                                                                           l                                                                                               h                                                                                           d                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                           O                                                               P                                                                                                                           L                                                                                                                                       R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             M                                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                               R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 V                                                                       W                                                                                                                                                                                           O                                                                                                                                                  M                                                                                                                                                                                                      S                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                      S                                                                                                                                                          M                                                                                                                                                                                                                                      N                                                                                                                                                                                                                                                                 O                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                                  O                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                                                                         O                                                                                                                                                                                                                 O                                                               R                                                                                                                  R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         K                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                                                                                                                                                               L                                                                                                                                                   O                                                                                                                                                                                                                                                             L                                                                                                                                                                                                                                                                                                                                            M                                                                                                                                                                                                                                                                                                     }                                                                                                                                                                                          L                                                                                                                                                                  V                                                                                                                                                                                                                                                                                                                             M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y                                                                                                                  Y                                                                                                                                                                                          L                                                               V                                                                                                                                                                                                                                                                                                          P                                                                                                                                       L                                                                                                                                                                   O                                                                                                                                                                                                                                 L                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                              W                                                                                                                                                                                                                                           Q                                                                                                                                          R                                                                                                                                                  R                                                                                                           S                                                                                                                                                                                                                                               V                                                                               O                                                                               R                                                                                                                                                                                                                                                                                                             M                                                                                                                                                                                                                      N                                                                                                                                                                                                                             O                                                                                   T                                                                                               V                                                                                       O                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                                                                                                                                                                                      `                                                                                                                                                                                                                                                                                                                                                                                                                                    T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                     L                                                                                                                                                                                                         Q                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                                                                                                              L                                                                       M                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                    S                                                                                   W                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     P                                                                                                                                                                                                       O                                                                                                                                                                                      M                                                                                                                                                                                                                                                                                                                                     L                                                                                                                                                                                                                                                            K                                                                                                                                                                                                                   




                                            <                   a                   <               C




    ■
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ]                                                                                                                                                  L                                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                             X                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y                                                                                                                      Y                                                                                                                                                              L                                                   V                                                                                                                                                                                                                                                                                                  P                                                                                                                                               L                                                                                                                                                                           O                                                                                                                                                                                                                                                     L                                                                                                                                                                                                                                                                                                                                 O                                                                                                       R                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                                                                                                              O                                                                                               R                                                                                                                                                                                                                                                                                                                                             M                                                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                                                 X                                                                                                                          O                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                             W                                                                                                                                                                                                                   W                                                                                                                                                                                                                                                                             P                                                                                                                                                                                                                  U                                                                                                       M                                                                                                                                                                                                                                                                                                                             V                                                                                                                                                                                      K                                                                                                                                                                                                                                                                                                        L                                                                                                                                                                                                                                                                                                                             P                                                                                                                                                                   V                                                                                           O                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                                                               \                                                                                                                           `                                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                               R                                                                                                                                                                                                                                                          `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                              K                                                                                                                                                                          O                                                                                                                                                                                                                                                                                R                                                                                                                               z                                                   l                                                                                                                                   {                                                   e                                                               d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                       R                                                                                                                                           z                                               l                                                                                                                                                       {                                                           e                                                                           d                                                                                                                                                                                                                          O                                                                                           R                                                                                                                   z                                               l                                                                                                                   |                                                                               e                                                                               {                                                                       f                                                               c                                                                                                   l                                                                                       h                                                                                       d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                           P                                                                                                                                                                   L                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                                                                                                                                                                                                 L                                                                                                                                                                                                          R                                                                                                                      




                                                                                                                                                                                                                                                                                           O                                                               R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             V                                                                                           W                                                                                                                                                           O                                                                                                                                                          M                                                                                                                                                                                                  S                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                              S                                                                                                                                                          M                                                                                                                                                                                                                                          N                                                                                                                                                                                                                             O                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Page 4 of 6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 6:21-bk-01854-KSJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 04/22/21                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Page 5 of 6


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                                    V                                                                   O                                                                                                                                  L                                           V                                                                                                                                              R                                                                                                                                   L                                                                                                                                          R                                                                                                                                                                                                                                                                                                                                                         X                                                                                                                                                                                         M




                             X              R                                       L                                                                                                                                K                                                                                                                                                                                                                   M                                                                                                                                                                                                                                                                                                                                                           L                                                                                                                                     Q                                                                                                                                                                                                                                                                                                                             W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M                                                                                                                                                                                                                                                                                         S                                                                                                              M                                                                                                                                                                                                                                                                                                                                                                              O                                                                               L                                                                                                                                                                                                  S                                                                                                                                      O                                                   P                                                                                               S                                       V                                           O                                                   R                                                                                                                                                                                                                                                  K                                                                                                                                                                                         O                                                                                          O                                                                                                                                                                                                                             S                                                                                          




W                  P       K                  O                                                                                                                                                                                                                                M                                                                                                                                                                                                                                                                                                                                                                                Q                                                                                                                                                                                                                                                S                                                                                                                                                                                                                     O                                                                   L                                                                                                                                          R                                                                                                                                   L                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M                                                                                                                                                                                                                                                                                                                                   M                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                     R                                                                                           V                                               O                                                               R                                                                                                                                                                                                                                                                                                                                         V                                                                                                                                                                                                                         [                                                       V                                                                                                                                                  O                                                                   




                                            




                       R                                                                                      O                                       S                                                                                  K                                                                                                          O                                                                                                                                                                          N                                                                                                                                                                             O                                                                                                                      U                                                                       M                                                                                                                                                                                                                                                                                                                                                                               K                                                                                                                                                                                                                                                                                        R                                                                                                           R                                                                                                                          Q                                                                          R                                                                                                                  O                                                       R                                                                                                                                                                                          V                                                               O                                                                                                                                                                              L                               V                                                                                                                                                                                  R                                                                                   L                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                         M                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                M                                                                                                                                      O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $0.00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L                                                   V                                                                                                                                                                                  R                                                                                               L                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                         T                                                                                           X                                                                                                   M                                                                                                                                                                             M                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                              W                                                                                                                                                                       Q                                                                                                      R                                                                                                          R                                                                                                                   S                                                                                                                                                                       V                                                           O                                                                   R                                                                                                                                                                                                                 M                                                                                                                                      N                                                                                                                                                     O                                                   T                                                                                                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                              M                                                                                                                                                                                                                                           O                                                                                                                                                                                                                  L                                       V                                                                                          O                                                                                                                                          V                           L               M




                                                    L                                                                                                        K                                                                                                   




                                                                                                                                                                                                                                                                                                                      N                                                                                                                                      P                                                                   K                                                                                                                                                                  O                                                                                                                                                                                          K                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                       P                                                                                                                                   L                                                                                                                                                          R                                                                                                                                                                                                                                                                                             M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                       V                                                           W                                                                                                                           O                                                                                                                          M                                                                                                                                                                                 K                                                                                                                                                       V                                                       O                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                                                  M                                                                                                                                                                  O                                                                                                                      M                                                                                                                                          L                                                                                                                          R                                                                                                                                                                                                 ^                                                                       W                                                                                                                                                   S                                                       S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                    L                                                                                                        K                                                                                                                                                                                                                                                                                                                  M                                                                                                                                                                                                                                                                                 K                                                                                                                                                   V                                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  X                                                                                                                                                                                      R                                                                                                                                                          P                                                                                                                                                                               R                                                                                                                                                                                                                          S                                                                                                              M                                                                                                                                                                                                                                                                                                  V                                                                                                                                                  




                                                    `                                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                                                                                                                                                                                                                                                                                               L                                                               M                                                                                                                                  L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X                                                                                           T                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                           M                                                                                                          L                                                                                                                                                                                                                                                                                                                                M                                                                                                                                                                                                                                                                                                                                 O                                                   R                                                                                                                                                                                                                                                                                  T                                                               W                                                                                                                                       W                                                                                                                                                         P                                                                                                                           S                                                                                          M                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                    M                                                                                                                                                            O                                                                                                                                                                              Q                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                       O                                                                                                                                                                                                                                                                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     S                                                                                                                                                                                                                                                                                                                                                                                                                                                           ^                                                                                                                       R                                                                                                                          L                                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                        R                                                                                                                          K                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                                                                                                  M                                                                                                                                                                                                                  L                                                                                                                                                                             T                                                                   V                                           O                                                                                                                                                                                                                                                            M                                                                                                                                                                                                  V                                   




                                                                                                            R                                                                                                                                                                                                                                                             M                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                    N                                                                                                                                                                                   W                                                                                                                                                                                                                                         P                                                                                                                                                                                               S                                                                                                                                  M                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                       M                                                                                                                                                                                                                                                                O                                                                                                                                                                                  Q                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                           O                                                                                                                                                                                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                   ^                                                                                                           R                                                                                                              L                                                   M                                                                                                                                                                                                                                                                                                                                                                                                        R                                                                                                                                                              K                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                                      M                                                                                                                                                      L                                                                                                                                                                             T                                                       V                                                   O                                                                                                                                                                                                                            M                               




                                                                                            




                                                                                                                                                                                                            V                                                                                                                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                 M                                                                                                                                                      X                                                                                                                                                                                                                                                                             T




                                                                                                                                                                                                                                                                                                                                                                                                                                   M                                                                                                                                                                                                                                                        Q                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                       W                                                                                                                                                       O                                                                               L                                                                                                                       O                                                   S                                                                                                  K                                                                                                                                                                                                                                                                    O                                                                                                                                                   S                                                                                                                  M                                                                                                                                                  N                                                                                                                                             O                                                                           




                                                        ■

                                                                                                                                                                                                                                                                                                      U                                                                       M                                                                                                                                                                                                                                                     K                                                                                                                                                       V                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                          R                                                                                                                               S                                                                                                                                                                                                   L                                                                                                                                                                                                            K                                                                                                                                                                                              O                                                                                                      M                                                                                                                                                                  N                                                                                                                                                                     O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R                                                                                           V                                                   W                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                           ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             K                                                                                                                                                                                                                                                                                                   O                                                   R                                                                                                                                                                                                                                                                              S                                                                                          O                                           R                                                       y                                                                                                  M                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                    W                                                                                                                                                   S                                                                                                                                                           S                                                                                                       L                                                                                                                                                                                                    K                                                                                                                                                                                                                                                                                              S                                                                                                                                                                                                R                                                                                                                                                                                                                  O                                                                       R                                                                                                                                                                                                                                                                                                                                                                    X                                                                                                                      R                                                                                                                                  Z                                                                   O                                                                                                                                                                                                                                                                                                                                                                                            M                                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                         R                                                                                                                                                                 R                                                                                                                                                                      P                                                                                                                          M                                                                                                                                                                                                                                                                                                              V                                                                                                                                  T                                                                                                                          M                                                                                                                                                                          U                                                                                                       V                                                                                                                                                                                                                                                                                                    M                                                                                                                                                                                                                    O                                                                                  P                                                   W                                          P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                    L                                                                                      R                                                                                                                                                                                                                                                     X                                                                                                                                                                                                     M                                                                                                               S                                                                                                                                                        R                                                                                                                                                                                      O                                                           R                                                                                                                                                                                                                                                                                                                                                                    X                                                                                                                                                                          R                                                                                                                       W                                                                                                                                                                                                                       S                                                                                                                                                                   S                                                                   L                                                                                                                                                                                    K                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                        X                                                                                                                                  R                                                                                       W                                                                                                                                                                                                               S                                                                                                                                   S                                                                                       L                                                                                                                                                                            K                                                                                                                       X                                                                                                                                                                                                                                                                        L                                                                                                           O                                                                                                                                                                                                         T                                                       V                                           O                                                                                                                                                                                                                                                            M                                                                                                                                                                                          V                                   




                                                                                                            R                                                                                                                                                                                                                                                             M                                                                                                                                                                              X                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          K                                                                                                                                          P                                                                                                                                                                                                                                                                                                           L                                                                       M                                                                                                                                                                                                                                                                              V                                                                                           K                                                                                                                           K                                                                                                                                                                          P                                                                                                                                                                                                                                                       W                                                                                                                                                                                                                 R                                                                                                                   M                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                   Q                                                                                      R                                                                                                                                                                                 O                                                                                                                                                                                                                                            K                                                                                                                                                                                                                                                                                                                                        S                                                                                                                  O                                                                                                                                                                 L                                                                                  W                                                                                                                                                                                R                                                                                           R                                                                                                                                                                                                                                                   V                                                                                                                                                 O                                                                                                  U                                   M                   




                                                                       L                                                          V                                                                                                                                     R                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                     O                                                                                                                                                   K                                                                                                                                                                                  P                                                                                                                                   Q                                                                                                                                                                                          P                                                                                                                                                                                                              S                                                                                                                                          M                                                                                                                                                                                          V                                               K                                                                               K                                                                                                                                                                              P                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                         R                                                                                                           M                                                                                                                                                                                                                            L                                                                                                   O                                               S                                                                                                                     L                                                                                                                                                          X                                                                                                                                                     M                                                                                                                                          M                                                                                                                                                                                  N                                                                                                                                                                             O                                                           T                                                                                              M                                                                                                                              W                                                                                                                                   Q                                                                                                                                                                                 O                                                                                                                                                       S                                                  M                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                    N                                                                                         O                                                                       L                                                                       O                                                                                                                                                                                                                                                                                                     W                                                                                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                           O                                                                           S                                                                                                                                                      K                                                                                                                                                                                                                                                                                                                                                    O                                                               T                                                                                                  S                                                                                                                                                                                             X                                                                       M                                                                                      L                                                       M                                                                                                                                                                     K                                                                                                                                                                                                                     M                                                                                                                                                                                                                                                                 R                                                                                                                                                                                                                                                                                                          O                                                           S                                                                                                      K                                                                                                                  O                                                                                                                                      N                                                                                                                                                                     O                                                                                                                                   M                                                                                                                                                                                                                                                    L                                                                                                   O                                                                                                                                                                                                         




                                                    w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                          K                                                                                                                                                                                                                                     P                                                                                                                                                                       S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y                                                                                                                                                                                                                                                             V                                                                                                                   O                                                                                                                                                                                                                                  O                                                       R                                                                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y                                                                                                                       W                                                                                                          P                                                                                   K                                                                                                                          O                                                                                                                                                                                                                                                                                                         O                                               R                                                                                                                                       R                                                                                      W                                                                                                                                                                                                                                                                                             X                                                               M                                                                                      O                                                                                   R                       V                                              




                                                                                                                                                                               X                                                                                          Q                                                                                                                                                  T                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                         [                                                                                       V                                                                                                                                                                                                         R                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                      Y                                                                                                                                                                                                                                                         V                                                                                       O                                                                                                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                       M                                                                                                                                                                                                                W                                                                                                                                                       Q                                                                          R                                                                                                                                                                                                         M                                                                                                                                              U                                                                                                                                                       V                                                                                                                                                                                                                                                                X                                                                                                                                 M                                                                                                                                                                                                                                                                                                                              K                                                                                                      O                                                  




                                                           M                                                                                                                                                                S                       S                                                                                      L                                                                                                                                                                                                                         J                                                                                                                                                                                                                                                                                                                         L                                       M                                                                                                                                                                                                                             Y                                                                                                                                                                                                                                                                         V                                                                                                                       O                                                                                                                                                                      M                                                                                                                                                                                                                                                                                           L                                                                                                   K                                                                                                                                                                                                          R                                                                   V                                                                                                                                                                                                             S                                                                                                                                                                                                                                M                                                                                                                                          L                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                        R                                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                                                                                                                                                                                                                            W                                                                                                                                                           Q                                                                              R                                                                                                                                                                                             L                                                                                                   K                                                                   W                                                                                                                                                                                       L                                                   W                   P




                                                                            S                                                                                      M                                                                                                                                                                                                Y                                                                                                                                                                                                                                                                         V                                                                                                       O                                               T                                                                                                              O                                                           L                                                                                                                  V                                                               R                                                                                                                      O                                                                                                                                                                                                                                                                     V                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                V                                                                                   O                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       X                                                                               O                                                                                                                                                                                                                                                                                     V                                                                                                                                      O                                                                                                                                                                                          T                                                                                                                                                                                                                                                                                                           M                                                                                                                                                                                                                                              X                                                                                                                                                 M                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                       O                   R




                                                    J                                                                                                       K                                                                                                                                                                                                 x                                               x                                                                                                                                               T                                                                                                                                                                                                                                     M                                                                                                                                          U                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                            X                                                                                                                                                                                                 M                                                                                                                          O                                                                                                                                                                                                                         R                                                                                                          P                                                                                                                                                                           S                                                                                               S                                                                                                                                            O                                                                                                                                                                                                 M                                                                                                                                                                                                                                                            V                                                                                                                   O                                                                                      Z                                                                           O                                                                                                                                                                                                                                                                                                                                            M                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                                                                                                     R                                                           T                                               L                                                                                                   O                                                                                                                                      O                                                                                                                         R                                                                                                                                                                                             P                                                          M                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                    U                                                                   V                                                                                                                                                                        T                                                                                                                                                                                                                                                                                                                                                               R                                                                                                                                                                                                     R                                                                                                                                                                      P                                                                                                                                                          M                                                                                                                                                                                                                                                                                                                                                                      V                                                                                                                                                                          T                                                                                                                                                                                                                                                                                                                                                                                                                                                               M                                                                                                                                                                                                                                                               V                                                                                                       O                                                                                                                                                               Q                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                      U                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y                                                                                                                                                                              S                               V                                                                               O                                                                           R                                                                                                                                                              O                                                                                                                                      R                                                   R                                                                                                                                                                                        O                                                                                                                                                                                                 M                                                                                              N                                                         O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                    N                                                                      P                                               K                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                     O                                                                                                                                                                                                                                  V                                                               L                                                                                                                                             M                                                                                                                                                                              O                                                                                                                                                                         O                                                                                                                                                                                                                                                                                                                                       Q                                                                                                          O                                                                       V                                                                                                                                                                                                                                                                                             Q                                                                                  L                                                                                                                                                                                                                                                                                                                                                 M                                                                                                                                                                                                                                                                                        Y                                                                                  O                                                                                                                                                                                                                                                                                                                                                       O                                                       L                                       P                                                                                                                                                                                                                                                     W                                       W                                                                                      P                                                                                                                                                                                                                 S                               V                           O                               R                                       




                                                           M                                                                                                          S                                                                                                                                                                             X                                                                                                                              O                                                                                                                                                                                      P                                                                                                                                                                                                             ^                                                                                                                                                                                                                         Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           P                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Page 5 of 6
                                                                                                      Case 6:21-bk-01854-KSJ                                                      Doc 4               Filed 04/22/21                                      Page 6 of 6                                                                                                    




                                                                                                                                                                                                                         




      O           P       O           O                 O   R              R           W   Q         O   S      M      N         O      M         M      O      M            V         O      M             L         O         R                     K          R   Q      R      O   R                 L             O       




                   




                                                                                                                                                                                                                                                                                   




    /s/Delia Dee Vargas                                                                                                                                                                                                                                                                       April 21, 2021

                                                                                                                                                                                                                                                                                   









                            O          P   S                                    




                                                                                                                                                                                                                                                                                   




    /s/J. Andrew Braithwaite                                                                                                                                                                                                                                                                  April 21, 2021




                                                                                                                                                                                                                                                                                                                              Page 6 of 6
